Gilbert, J.
1. The act of the General Assembly approved August 22, 1925 (Ga. Laws 1925, pp. 136, 139), as amended by the act of 1927 (Ga. Laws 1927, pp. 244, 245), provides that “no local law seeking a repeal of a municipal charter of cities of less than fifty thousand inhabitants, or an amendment to any municipal charter, . . which amendment materially changes the form of government, . . shall become effective until such repeal or amendment .shall be voted on by the qualified voters of' the municipality to be affected as hereinafter provided. . . Sec. 3. This act shall in no event have reference to amendments to existing municipal charters, except such seeking a material change in the municipal form of government or the substitution of other municipal officers other than those holding under existing jobs.” The act provides other exceptions which need not be stated.
*485No. 7983.
November 14, 1930.
2. An act approved July 24, 1929 (Ga. Laws 1929, p. 1450), provided, that, effective January 1, 1930, “the corporate limits of said Oity of Waycross are hereby reduced as follows: . . By removal from said corporate limits of saiji city, and beyond said corporate limits as they shall be constituted after the passage of this act, the following described tract of land now within the corporate limits of said city. [Here follows a description by boundaries of the portion to be removed.] Be it further enacted that [from the time stated] the jurisdiction, authority, ordinances, rules, and regulations of the said Oity of Waycross shall not extend or apply to the said territory described in section two above.” This act does not affect the form of government of the City of Way-cross, nor does it substitute any municipal officer for any such existing officer.
3. The act of 1929 is not a special law for which provision has been made by the existing general law approved August 22, 1925, as amended by the act of 1927. The two acts do not refer to the same character of charter changes. Therefore it is not, as contended, in conflict with the uniformity clause of the State constitution, found in the Civil Code (1910), § 6391.
4. In incorporating a municipality or amending a municipal charter the General Assembly may give such extent and boundaries to the incorporated territory as it may choose.
5. Under the pleadings, which were submitted as evidence, the court did not err in refusing an interlocutory injunction.

Judgment affirmed.


All the Justices concur.

Wilson, Bennett é Pedrick and E. 0. Blalock, for plaintiffs.
J. B. Blalock and O. V. Stanton, for defendants.